Citation Nr: 9904936	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for heart disability on 
a secondary basis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
eye disability.

4.  Entitlement to an earlier effective date for the payment 
of compensation under the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998), for paralyzed left hemidiaphragm 
secondary to coronary artery bypass graft.

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.

6.  Entitlement to waiver of recovery of an overpayment of 
pension benefits.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1943 to January 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating action that 
denied a total rating based on individual unemployability due 
to service-connected disabilities, an April 1994 decision 
denying waiver of recovery of an overpayment of disability 
pension benefits, a May 1995 rating decision granting 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for paralyzed left hemidiaphragm, a January 1996 
rating decision denying service connection for tinnitus, and 
a January 1997 rating decision denying service connection for 
a heart disorder on a secondary basis, and holding that new 
and material evidence had not been received to reopen a claim 
for service connection for a right eye disability, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In January 1992 the veteran's representative submitted a 
notice of disagreement with an apportionment granted the 
veteran's spouse at that time.  A statement of the case was 
issued in November 1992 but a timely substantive appeal is 
not of record.  A May 1994 rating decision denied service 
connection for a right knee disability and an increased 
rating for post-traumatic stress disorder.  A May 1994 
hearing transcript was accepted as a notice of disagreement 
and a statement of the case, addressing these issues, was 
issued in July 1994.  A review of the record reflects that a 
timely substantive appeal has not been filed.  A May 1995 
rating decision denied service connection for a right foot 
disability on a secondary basis and service connection for a 
back disability, assigning a 20 percent evaluation for a 
paralyzed left hemidiaphragm.  A notice of disagreement was 
filed with respect to these denials in May 1996 and a 
statement of the case was issued in July 1996.  A review of 
the record reflects that a timely substantive appeal has not 
been filed.  A September 1997 rating decision found that the 
veteran was not entitled to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for increased heart 
disability and for subretinal neovascular membrane.  The 
veteran filed a notice of disagreement with this 
determination in September 1997.  The issues of entitlement 
to disability compensation under the provisions of 
38 U.S.C.A. § 1151 for increased heart disability and for 
subretinal neovascular membrane are referred to the RO for 
appropriate appellate development.


REMAND

On two separate VA Form 9's, submitted in June 1997, the 
veteran requested a hearing before the Board at the RO.  On a 
VA Form 9, submitted in September 1997, he indicated that he 
desired a hearing before the Board in Washington, D.C.  By 
letter dated August 11, 1998, the veteran was offered the 
opportunity to clarify his wishes regarding his desire for a 
personal hearing and the location of that hearing.  He did 
not respond to the letter.  Accordingly, a request for a 
hearing before a member of the Board at the RO is still 
pending.

In light of the above, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
hearing before the Board at the RO.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).

